NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       DEC 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 U.S. SECURITIES & EXCHANGE                       No. 14-36023
 COMMISSION,
                                                  D.C. No. 2:12-cv-00856-RSM
                  Plaintiff-Appellee,

   v.                                             MEMORANDUM*

 MARK F. SPANGLER,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ricardo S. Martinez, Chief Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Mark F. Spangler appeals pro se from the district court’s default judgment in

the government’s civil enforcement action alleging violations of the Investment

Advisors Act of 1940 and the Securities and Exchange Act of 1934. We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, NewGen,

LLC v. Safe Cig, LLC, 840 F.3d 606, 616 (9th Cir. 2016), and we affirm.

      The district court did not abuse its discretion in granting the government’s

motion for default judgment under Federal Rule of Civil Procedure 55(b)(2). See

Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (setting forth factors for

determining whether to enter default judgment). The district court did not err in

considering the impact of Spangler’s criminal conviction on its evaluation of the

default judgment factors. See Collins v. D.R. Horton, Inc., 505 F.3d 874, 882 (9th

Cir. 2007) (“[A] final judgment retains its collateral estoppel effect, if any, while

pending appeal.”).

      We do not consider arguments that were not presented to the district court.

See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                           2                                    14-36023